Exhibit 10.26




    
EMPIRE RESORTS, INC.
AMENDED AND RESTATED
2015 EQUITY INCENTIVE PLAN


1.Purpose. The purpose of the Empire Resorts, Inc. 2015 Equity Incentive Plan is
to provide a means through which the Company and its Affiliates may attract and
retain key personnel and to provide a means whereby directors, officers,
managers, employees, consultants and advisors of the Company and its Affiliates
can acquire and maintain an equity interest in the Company, or be paid incentive
compensation, which may (but need not) be measured by reference to the value of
Common Shares, thereby strengthening their commitment to the welfare of the
Company and its Affiliates and aligning their interests with those of the
Company’s stockholders.


2.Definitions. The following definitions shall be applicable throughout this
Plan:
(a)“Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest as determined by the Committee in its
discretion. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.


(b)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award or Performance Compensation Award
granted under this Plan.


(c)“Award Agreement” means an agreement made and delivered in accordance with
Section 15(a) of this Plan evidencing the grant of an Award hereunder.


(d)“Board” means the Board of Directors of the Company.


(e)“Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
federal law or executive order to be closed.


(f)“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any employment or
consulting agreement or similar document or policy between the Participant and
the Company or an Affiliate in effect at the time of such termination or (ii) in
the absence of any such employment or consulting agreement, document or policy
(or the absence of any definition of “Cause” contained therein), (A) a
continuing


    

--------------------------------------------------------------------------------



material breach or material default (including, without limitation, any material
dereliction of duty) by Participant of any agreement between the Participant and
the Company, except for any such breach or default which is caused by the
physical disability of the Participant (as determined by a neutral physician),
or a continuing failure by the Participant to follow the direction of a duly
authorized representative of the Company; (B) gross negligence, willful
misfeasance or breach of fiduciary duty to the Company or Affiliate of the
Company by the Participant; (C) the commission by the Participant of an act of
fraud, embezzlement or any felony or other crime of dishonesty in connection
with the Participant’s duties to the Company or Affiliate of the Company; or (D)
conviction of the Participant of a felony or any other crime that would
materially and adversely affect: (i) the business reputation of the Company or
Affiliate of the Company or (ii) the performance of the Participant’s duties to
the Company or an Affiliate of the Company. Any determination of whether Cause
exists shall be made by the Committee in its sole discretion.


(g)“Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:


(i)    A tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than 50%
of the outstanding voting securities of the surviving or resulting corporation
or entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to the commencement of such offer), or (B) any
employee benefit plan of the Company or its Subsidiaries, and their Affiliates;


(ii)    The Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to such transaction); provided, that a merger
or consolidation of the Company with another company which is controlled by
persons owning more than 50% of the outstanding voting securities of the Company
shall constitute a Change in Control unless the Committee, in its discretion,
determine otherwise, or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates;


(iii)    The Company shall sell substantially all of its assets to another
entity that is not wholly owned by the Company, unless as a result of such sale
more than 50% of such assets shall be owned in the aggregate by (A) the
shareholders of the Company (as of the time immediately prior to such
transaction), or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates;


(iv)    A Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the shareholders of the Company
(as of the time immediately prior to the first acquisition of such securities by
such


2

--------------------------------------------------------------------------------



Person), or (B) any employee benefit plan of the Company or its Subsidiaries,
and their Affiliates; or


(v)    The individuals who, as of the date hereof, constitute the members of the
Board (the “Current Board Members”) cease, by reason of a financing, merger,
combination, acquisition, takeover or other non-ordinary course transaction
affecting the Company, to constitute at least a majority of the members of the
Board unless such change is approved by the Current Board Members.


For purposes of this Section 2(g), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition,
for such purposes, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof;
however, a Person shall not include (A) the Company or any of its Subsidiaries;
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries; (C) an underwriter temporarily
holding securities pursuant to an offering of such securities; or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportion as their ownership of stock of the Company.


(h)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto. References in this Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance issued by any
governmental authority under such section, and any amendments or successor
provisions to such section, regulations or guidance.


(i)“Committee” means a committee of at least two people as the Board may appoint
to administer this Plan or, if no such committee has been appointed by the
Board, the Board. Unless altered by an action of the Board, the Committee shall
be the Compensation Committee of the Board.
(j)“Common Shares” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common shares may be
converted or into which they may be exchanged).


(k)“Company” means Empire Resorts, Inc., a Delaware corporation, together with
its successors and assigns.


(l)“Current Board Members” has the meaning given such term in the definition of
“Change in Control.”


(m)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.


(n)“Disability” means a “permanent and total” disability incurred by a
Participant while in the employ or service of the Company or an Affiliate. For
this purpose, a


3

--------------------------------------------------------------------------------



permanent and total disability shall mean that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. The determination of whether a Participant has incurred a permanent
and total disability shall be made by a physician designated by the Committee,
whose determination shall be final and binding.


(o)“Effective Date” means the date as of which this Plan is adopted by the
Board, subject to Section 3 of this Plan.


(p)“Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an “outside
director” within the meaning of Section 162(m) of the Code.


(q)“Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; or (iii) consultant or advisor to the Company or an Affiliate,
provided that if the Securities Act applies such persons must be eligible to be
offered securities registrable on Form S-8 under the Securities Act.


(r)“Exchange Act” has the meaning given such term in the definition of “Change
in Control,” and any reference in this Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance issued by any governmental
authority under such section or rule, and any amendments or successor provisions
to such section, rules, regulations or guidance.


(s)“Exercise Price” has the meaning given such term in Section 7(b) of this
Plan.


(t)“Fair Market Value”, unless otherwise provided by the Committee in accordance
with all applicable laws, rules regulations and standards, means, on a given
date, (i) if the Common Shares are listed on a national securities exchange, the
closing sales price on the principal exchange of the Common Shares on such date
or, in the absence of reported sales on such date, the closing sales price on
the immediately preceding date on which sales were reported, or (ii) if the
Common Shares are not listed on a national securities exchange, the mean between
the bid and offered prices as quoted by any nationally recognized interdealer
quotation system for such date, provided that if the Common Shares are not
quoted on an interdealer quotation system or it is determined that the fair
market value is not properly reflected by such quotations, Fair Market Value
will be determined by such other method as the Committee determines in good
faith to be reasonable and in compliance with Code Section 409A.


(u)“Immediate Family Members” shall have the meaning set forth in Section 15(b)
of this Plan.


4

--------------------------------------------------------------------------------



(v)“Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in this Plan.


(w)“Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
this Plan.


(x)“Negative Discretion” shall mean the discretion authorized by this Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.


(y)“Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.


(z)“Option” means an Award granted under Section 7 of this Plan.


(aa)“Option Period” has the meaning given such term in Section 7(c) of this
Plan.
(ab)“Participant” means an Eligible Person who has been selected by the
Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.


(ac)“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of this
Plan.


(ad)“Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
this Plan.


(ae)“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(af)“Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.


(ag)“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.


(ah)“Permitted Transferee” shall have the meaning set forth in Section 15(b) of
this Plan.




5

--------------------------------------------------------------------------------



(ai)“Person” has the meaning given such term in the definition of “Change in
Control.”
(aj)“Plan” means this Empire Resorts, Inc. 2015 Equity Incentive Plan, as
amended from time to time.


(ak)“Retirement” means the fulfillment of each of the following conditions: (i)
the Participant is in good standing with the Company and/or an Affiliate of the
Company as determined by the Committee; (ii) the voluntary termination by a
Participant of such Participant’s employment or service to the Company and/or an
Affiliate and (iii) that at the time of such voluntary termination, the sum of:
(A) the Participant’s age (calculated to the nearest month, with any resulting
fraction of a year being calculated as the number of months in the year divided
by 12) and (B) the Participant’s years of employment or service with the Company
(calculated to the nearest month, with any resulting fraction of a year being
calculated as the number of months in the year divided by 12) equals at least 62
(provided that, in any case, the foregoing shall only be applicable if, at the
time of such Retirement, the Participant shall be at least 55 years of age and
shall have been employed by or served with the Company for no less than five
years).


(al)“Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.


(am)“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Shares, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.


(an)“Restricted Stock” means Common Shares, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.
(ao)“SAR Period” has the meaning given such term in Section 8(c) of this Plan.


(ap)“Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in this Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other official
interpretative guidance issued by any governmental authority under such section,
and any amendments or successor provisions to such section, rules, regulations
or guidance.


(aq)“Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of this Plan which meets all of the requirements of Section 1.409A-1(b)(5)(i)(B)
of the Treasury Regulations.
(ar)“Stock Bonus Award” means an Award granted under Section 10 of this Plan.


(as)“Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise


6

--------------------------------------------------------------------------------



Price of the related Option, or (ii) in the case of a SAR granted independent of
an Option, the Fair Market Value of Common Shares on the Date of Grant.


(at)“Subsidiary” means, with respect to any specified Person:
(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of voting securities (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and
(ii)any partnership or limited liability company (or any comparable foreign
entity) (a) the sole general partner or managing member (or functional
equivalent thereof) or the managing general partner of which is such Person or
Subsidiary of such Person or (b) the only general partners or managing members
(or functional equivalents thereof) of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).
(au)“Substitute Award” has the meaning given such term in Section 5(e).


(av)“Treasury Regulations” means any regulations, whether proposed, temporary or
final, promulgated by the U.S. Department of Treasury under the Code, and any
successor provisions.


3.Effective Date; Duration. The Plan shall be effective on November 2, 2015, the
date on which it is approved by the stockholders of the Company, which date
shall be within twelve (12) months before or after the date of the Plan’s
adoption by the Board. The expiration date of this Plan, on and after which date
no Awards may be granted hereunder, shall be November 2, 2025, the tenth
anniversary of the date on which the Plan was approved by the stockholders of
the Company; provided, however, that such expiration shall not affect Awards
then outstanding, and the terms and conditions of this Plan shall continue to
apply to such Awards.


4.Administration.
(a)The Committee shall administer this Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under this Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he takes any action with respect to an Award under this Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under this Plan. The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.


(b)Subject to the provisions of this Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by this Plan and its charter, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Shares to


7

--------------------------------------------------------------------------------



be covered by, or with respect to which payments, rights, or other matters are
to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Shares, other
securities, other Awards or other property, or canceled, forfeited, or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances the delivery of cash, Common Shares, other securities,
other Awards or other property and other amounts payable with respect to an
Award shall be made; (vii) interpret, administer, reconcile any inconsistency
in, settle any controversy regarding, correct any defect in and/or complete any
omission in this Plan and any instrument or agreement relating to, or Award
granted under, this Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of this Plan; (ix) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards; (x) to
reprice existing Awards or to grant Awards in connection with or in
consideration of the cancellation of an outstanding Award with a higher price;
and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of this Plan.


(c)The Committee may, by resolution, expressly delegate to a special committee,
consisting of one or more directors who may but need not be officers of the
Company, the authority, within specified parameters as to the number and types
of Awards, to (i) designate officers and/or employees of the Company or any of
its Affiliates to be recipients of Awards under this Plan, and (ii) to determine
the number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities may not be made
with respect to grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code. The acts of such
delegates shall be treated as acts of the Committee, and such delegates shall
report regularly to the Board and the Committee regarding the delegated duties
and responsibilities and any Awards granted.


(d)Unless otherwise expressly provided in this Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
this Plan or any Award or any documents evidencing Awards granted pursuant to
this Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.


(e)No member of the Board, the Committee, delegate of the Committee or any
employee, advisor or agent of the Company or the Board or the Committee (each
such person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Award hereunder. Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from (and the Company shall pay or
reimburse on demand for) any loss, cost, liability, or expense (including court
costs and attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved


8

--------------------------------------------------------------------------------



by reason of any action taken or omitted to be taken under this Plan or any
Award Agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided, that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s bad faith, fraud or willful criminal act or omission or
that such right of indemnification is otherwise prohibited by law or by the
Company’s Certificate of Incorporation or Bylaws. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which any such Indemnifiable Person may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
other power that the Company may have to indemnify such Indemnifiable Persons or
hold them harmless.


(f)Notwithstanding anything to the contrary contained in this Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer this Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under this Plan.


5.Grant of Awards; Shares Subject to this Plan; Limitations.
(a)The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons.


(b)Subject to Section 12 of this Plan, the Committee is authorized to deliver
under this Plan an aggregate of 4,762,490 Common Shares; provided, however, that
on the 90th day after the Company is awarded a gaming facility license by the
New York State Gaming Commission with respect to the Montreign Resort Casino
(the “Trigger Date”), the maximum number of Common Shares that may be delivered
under the Plan shall automatically increase by the lesser of: (i) 8,166,046
Common Shares; (ii) such number of Common Shares as will increase the aggregate
number of Common Shares that may be delivered under this Plan to be equal to 10%
of the issued and outstanding Common Shares of the Company on the Trigger Date;
and (iii) such number of Common Shares as the Committee otherwise determines.


(c)Common Shares underlying Awards under this Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under this Plan at the same ratio at which they were previously
granted. Notwithstanding the foregoing, the following Common Shares shall not be
available again for Awards under the Plan: (i) shares tendered or held back upon
the exercise of an Option or settlement of an Award to cover the Exercise Price
of an Award; (ii) shares that are used or withheld to satisfy tax withholding
obligations of the


9

--------------------------------------------------------------------------------



Participant; and (iii) shares subject to a Stock Appreciation Right that are not
issued in connection with the stock settlement of the SAR upon exercise thereof.


(d)Common Shares delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or any combination
of the foregoing.


(e)Subject to compliance with Section 1.409A-3(f) of the Treasury Regulations,
Awards may, in the sole discretion of the Committee, be granted under this Plan
in assumption of, or in substitution for, outstanding awards previously granted
by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of Common Shares underlying any Substitute
Awards shall be counted against the aggregate number of Common Shares available
for Awards under this Plan.


(f)Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 12), the Committee shall not grant to any one
Eligible Person in any one calendar year Awards (i) for more than 50% of the
Available Shares in the aggregate or (ii) payable in cash in an amount exceeding
$10,000,000 in the aggregate.


6.Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in this Plan.


7.Options.
(a)Generally. Each Option granted under this Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to such other conditions not inconsistent with this Plan
as may be reflected in the applicable Award Agreement. All Options granted under
this Plan shall be Nonqualified Stock Options unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. Notwithstanding any designation of an Option, to the extent that the
aggregate Fair Market Value of Common Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company or any
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonqualified Stock Options. Incentive Stock Options shall be granted only to
Eligible Persons who are employees of the Company and its Affiliates, and no
Incentive Stock Option shall be granted to any Eligible Person who is ineligible
to receive an Incentive Stock Option under the Code. No Option shall be treated
as an Incentive Stock Option unless this Plan has been approved by the
stockholders of the Company in a manner intended to comply with the stockholder
approval requirements of Section 422(b)(1) of the Code, provided that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an


10

--------------------------------------------------------------------------------



Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under this Plan.


(b)Exercise Price. The exercise price (“Exercise Price”) per Common Share for
each Option shall not be less than 100% of the Fair Market Value of such share
determined as of the Date of Grant; provided, however, that in the case of an
Incentive Stock Option granted to an employee who, at the time of the grant of
such Option, owns shares representing more than 10% of the voting power of all
classes of shares of the Company or any Affiliate, the Exercise Price per share
shall not be less than 110% of the Fair Market Value per share on the Date of
Grant; and, provided further, that notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.


(c)Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and as set forth in
the applicable Award Agreement, and shall expire after such period, not to
exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five (5) years from the Date of Grant in the case of an Incentive
Stock Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; and, provided, further, that notwithstanding any
vesting dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
Agreement:


(i)an Option shall vest and become exercisable with respect to 100% of the
Common Shares subject to such Option on each anniversary of the Date of Grant;


(ii)the unvested portion of an Option shall expire upon termination of
employment or service of the Participant granted the Option, and the vested
portion of such Option shall remain exercisable for:
(A)one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the Option Period;


(B)for directors, officers and employees of the Company only, for ninety (90)
days following termination of employment or service by reason of such
Participant’s Retirement;
(C)90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the Option Period; and
(iii)both the unvested and the vested portion of an Option shall immediately
expire upon the termination of the Participant’s employment or service by the
Company for Cause.


11

--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of Section 7(c) and consistent with the
requirements of applicable law, the Committee, in its sole discretion, may
extend the post-termination of employment period during which a Participant may
exercise vested Options.
(d)Method of Exercise and Form of Payment. No Common Shares shall be delivered
pursuant to the exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company an amount equal to any federal, state, local and/or foreign income and
employment taxes required to be withheld. Options that have become exercisable
may be exercised by delivery of written or electronic notice of exercise to the
Company in accordance with the terms of the Award Agreement accompanied by
payment of the Exercise Price. The Exercise Price shall be payable (i) in cash,
check (subject to collection), cash equivalent and/or vested Common Shares
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of Common Shares in lieu of actual delivery of
such shares to the Company); provided, however, that such Common Shares are not
subject to any pledge or other security interest and; (ii) by such other method
as the Committee may permit in accordance with applicable law, in its sole
discretion, including without limitation: (A) in other property having a fair
market value (as determined by the Committee in its discretion) on the date of
exercise equal to the Exercise Price or (B) if there is a public market for the
Common Shares at such time, by means of a broker-assisted “cashless exercise”
pursuant to which the Company is delivered a copy of irrevocable instructions to
a stockbroker to sell the Common Shares otherwise deliverable upon the exercise
of the Option and to deliver promptly to the Company an amount equal to the
Exercise Price or (C) by a “net exercise” method whereby the Company withholds
from the delivery of the Common Shares for which the Option was exercised that
number of Common Shares having a Fair Market Value equal to the aggregate
Exercise Price for the Common Shares for which the Option was exercised. Any
fractional Common Shares shall be settled in cash.


(e)Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under this Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Shares acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the date of exercise of the Incentive Stock Option. The Company
may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.


(f)Compliance with Laws, etc. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and


12

--------------------------------------------------------------------------------



regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.


8.Stock Appreciation Rights.


(a)Generally. Each SAR granted under this Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with this Plan as
may be reflected in the applicable Award Agreement. Any Option granted under
this Plan may include tandem SARs (i.e., SARs granted in conjunction with an
Award of Options under this Plan). The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)Exercise Price. The Exercise Price per Common Share for each Option granted
in connection with a SAR shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant.


(c)Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award Agreement:


(i)a SAR shall vest and become exercisable with respect to 100% of the Common
Shares subject to such SAR on the third anniversary of the Date of Grant;  


(ii)the unvested portion of a SAR shall expire upon termination of employment or
service of the Participant granted the SAR, and the vested portion of such SAR
shall remain exercisable for:
(A)one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the SAR Period;


(B)for directors, officers and employees of the Company only, for the remainder
of the SAR Period following termination of employment or service by reason of
such Participant’s Retirement;


(C)90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the SAR Period; and


13

--------------------------------------------------------------------------------



(iii)both the unvested and the vested portion of a SAR shall expire immediately
upon the termination of the Participant’s employment or service by the Company
for Cause.
(d)Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.


(e)Payment. Upon the exercise of a SAR, the Company shall pay to the Participant
an amount equal to the number of Common Shares subject to the SAR that are being
exercised multiplied by the excess, if any, of the Fair Market Value of one
Common Share on the exercise date over the Strike Price, less an amount equal to
any federal, state, local and non-U.S. income and employment taxes required to
be withheld. The Company shall pay such amount in cash, in Common Shares valued
at Fair Market Value, or any combination thereof, as determined by the
Committee. Any fractional Common Share shall be settled in cash.


9.Restricted Stock and Restricted Stock Units.


(a)Generally. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of Performance Goals
or otherwise, as the Committee determines at the time of the grant of an Award
or thereafter. Except as otherwise provided in an Award Agreement, a Participant
shall have none of the rights of a stockholder with respect to Restricted Stock
Units until such time as Common Shares are paid in settlement of such Awards.
(b)Restricted Accounts; Escrow or Similar Arrangement. Unless otherwise
determined by the Committee, upon the grant of Restricted Stock, a book entry in
a restricted account shall be established in the Participant’s name at the
Company’s transfer agent and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than held in such
restricted account pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate share power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement. If a Participant shall fail to
execute


14

--------------------------------------------------------------------------------



an agreement evidencing an Award of Restricted Stock and, if applicable, an
escrow agreement and blank share power within the amount of time specified by
the Committee, the Award shall be null and void ab initio. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, the
Participant generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including without limitation the right to vote such
Restricted Stock and the right to receive dividends, if applicable. To the
extent shares of Restricted Stock are forfeited, any share certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.


(c)Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided by
the Committee in an Award Agreement: (i) the Restricted Period shall lapse with
respect to 100% of the Restricted Stock and Restricted Stock Units on the first
anniversary of the Date of Grant; and (ii) the unvested portion of Restricted
Stock and Restricted Stock Units shall terminate and be forfeited upon the
termination of employment or service of the Participant granted the applicable
Award.
(d)Delivery of Restricted Stock and Settlement of Restricted Stock Units.
            
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such shares of Restricted Stock and, if such
shares of Restricted Stock are forfeited, the Participant shall have no right to
such dividends (except as otherwise set forth by the Committee in the applicable
Award Agreement).


(ii) Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one Common Share for each such outstanding Restricted Stock
Unit; provided, however, that the Committee may, in its sole discretion and
subject to the requirements of Section 409A of the Code, elect to (i) pay cash
or part cash and part Common Share in lieu of delivering only Common Shares in
respect of such Restricted Stock Units or (ii) defer the delivery of Common
Shares (or cash or part Common Shares and part cash, as the case may be) beyond
the expiration of the Restricted Period if such delivery would result in a
violation of applicable law until such time as is no longer the case. If a cash
payment is made in lieu of delivering Common Shares, the amount of such payment
shall be equal to the Fair Market Value of the Common Shares as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.


15

--------------------------------------------------------------------------------



10.Stock Bonus Awards. The Committee may issue unrestricted Common Shares, or
other Awards denominated in Common Shares, under this Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Stock Bonus Award
granted under this Plan shall be evidenced by an Award Agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)).
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement.


11.Performance Compensation Awards.


(a)Generally. The provisions of the Plan are intended to enable Options and
Stock Appreciation Rights granted hereunder to certain Eligible Persons to
qualify for an exemption under Section 162(m) of the Code. The Committee shall
have the authority, at the time of grant of any Award described in Sections 7
through 10 of this Plan, to designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code. The Committee shall have the authority to make an award of a
cash bonus to any Participant and designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.


(b)Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
and record the same in writing.


(c)Performance Criteria. The Performance Criteria that will be used to establish
the Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company and/or one or more Affiliates, divisions or
operational units, or any combination of the foregoing, as determined by the
Committee, which criteria may be based on one or more of the following business
criteria: (i) revenue; (ii) sales; (iii) profit (net profit, gross profit,
operating profit, economic profit, profit margins or other corporate profit
measures); (iv) earnings (EBIT, EBITDA, earnings per share, or other corporate
earnings measures); (v) net income (before or after taxes, operating income or
other income measures); (vi) cash (cash flow, cash generation or other cash
measures); (vii) stock price or performance; (viii) total stockholder return
(stock price appreciation plus reinvested dividends divided by beginning share
price); (ix) economic value added; (x) return measures (including, but not
limited to, return on assets, capital, equity, investments or sales, and cash
flow return on assets, capital, equity, or sales); (xi) market share; (xii)
improvements in capital structure; (xiii) expenses (expense management, expense
ratio, expense efficiency ratios or other expense measures); (xiv) business
expansion or consolidation (acquisitions and divestitures); (xv)


16

--------------------------------------------------------------------------------



internal rate of return or increase in net present value; (xvi) working capital
targets relating to inventory and/or accounts receivable; (xvii) inventory
management; (xviii) service or product delivery or quality; (xix) customer
satisfaction; (xx) employee retention; (xxi) safety standards; (xxii)
productivity measures; (xxiii) cost reduction measures; and/or (xxiv) strategic
plan development and implementation. Any one or more of the Performance Criteria
adopted by the Committee may be used on an absolute or relative basis to measure
the performance of the Company and/or one or more Affiliates as a whole or any
business unit(s) of the Company and/or one or more Affiliates or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Criteria may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market indices.
The Committee also has the authority to provide for accelerated vesting of any
Award based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under Section
162(m) of the Code, the Committee shall, within the first 90 calendar days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period and thereafter promptly communicate such Performance Criteria to the
Participant.


(d)Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. The Committee is authorized at any time during
the first 90 calendar days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.


(e)Payment of Performance Compensation Awards.
(f)

(i)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by, or in service to, the
Company on the last day of a Performance Period to be eligible for payment in
respect of a Performance Compensation Award for such Performance Period.


17

--------------------------------------------------------------------------------



(ii)Limitation. A Participant shall be eligible to receive payment in respect of
a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.


(iii)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.


(iv)Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in this Plan, to (A) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation Award above the applicable
limitations set forth in Section 5 of this Plan.


(f)Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
11, but in no event later than two-and-one-half months following the end of the
fiscal year during which the Performance Period is completed in order to comply
with the short-term deferral rules under Section 1.409A-1(b)(4) of the Treasury
Regulations. Notwithstanding the foregoing, payment of a Performance
Compensation Award may be delayed, as permitted by Section 1.409A-2(b)(7)(i) of
the Treasury Regulations, to the extent that the Company reasonably anticipates
that if such payment were made as scheduled, the Company’s tax deduction with
respect to such payment would not be permitted due to the application of Section
162(m) of the Code.


12.Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, Common Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, amalgamation, consolidation, split-up,
split-off, combination, repurchase or exchange of Common Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Common Shares or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Shares, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer


18

--------------------------------------------------------------------------------



quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate in order to prevent dilution or enlargement of rights, then the
Committee shall make any such adjustments that are equitable, including without
limitation any or all of the following:


(i)adjusting any or all of (A) the number of Common Shares or other securities
of the Company (or number and kind of other securities or other property) that
may be delivered in respect of Awards or with respect to which Awards may be
granted under this Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of this Plan) and (B) the terms of any
outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);


(ii)subject to the requirements of Section 409A of the Code, providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and
(iii)subject to the requirements of Section 409A of the Code, canceling any one
or more outstanding Awards and causing to be paid to the holders thereof, in
cash, Common Shares, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per Common Share received or to be
received by other stockholders of the Company in such event), including without
limitation, in the case of an outstanding Option or SAR, a cash payment in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Common Shares subject to such Option or SAR
over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a Common Share subject thereto may be canceled and terminated
without any payment or consideration therefor); provided, however, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 123
(revised 2004) or ASC Topic 718, or any successor thereto), the Committee shall
make an equitable or proportionate adjustment to outstanding Awards to reflect
such equity restructuring. Any adjustment in Incentive Stock Options under this
Section 12 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.


13.Effect of Change in Control. Except to the extent otherwise provided in an
Award Agreement, in the event of a Change in Control, notwithstanding any
provision of this Plan to the contrary, with respect to all or any portion of a
particular outstanding Award or Awards:


19

--------------------------------------------------------------------------------



(a)all of the then outstanding Options and SARs shall immediately vest and
become immediately exercisable as of a time prior to the Change in Control;


(b)the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);


(c)Performance Periods in effect on the date the Change in Control occurs shall
end on such date, and the Committee shall (i) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (ii) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment of the Performance
Goals, or assuming that the applicable “target” levels of performance have been
attained or on such other basis determined by the Committee.


To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Shares subject to their
Awards.
14.Amendments and Termination.
 
(a)     Amendment and Termination of this Plan. The Board may amend, alter,
suspend, discontinue, or terminate this Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Person in Section
2(q), Section 5(b), Section 11(c) or Section 14(b) (to the extent required by
the proviso in such Section 14(b)) shall be made without stockholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to this
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any national securities exchange or inter-dealer quotation
system on which the Common Shares may be listed or quoted or to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
and, provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the prior written consent
of the affected Participant, holder or beneficiary.
(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, however that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.


20

--------------------------------------------------------------------------------



15.General.


(a)     Award Agreements. Each Award under this Plan shall be evidenced by an
Award Agreement, which shall be delivered to the Participant (whether in paper
or electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. The Company’s failure to specify
any term of any Award in any particular Award Agreement shall not invalidate
such term, provided such terms was duly adopted by the Board or the Committee.
(b) Nontransferability; Trading Restrictions.


(i)Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award Agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of this Plan.


(iii)The terms of any Award transferred in accordance with subparagraph (ii)
above shall apply to the Permitted Transferee and any reference in this Plan, or
in any applicable Award Agreement, to a Participant shall be deemed to refer to
the Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the Common Shares to be acquired pursuant to the
exercise of such Option if the Committee determines,


21

--------------------------------------------------------------------------------



consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under this Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of this Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in this Plan and the applicable
Award Agreement.
(iv)The Committee shall have the right, either on an Award-by-Award basis or as
a matter of policy for all Awards or one or more classes of Awards, to condition
the delivery of vested Common Shares received in connection with such Award on
the Participant’s agreement to such restrictions as the Committee may determine.


(c) Tax Withholding.
            
(i) A Participant shall be required to pay to the Company or any Affiliate, or
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, Common Shares, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Shares, other securities or other
property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee, in its discretion, may make arrangements
mutually agreeable with a Participant who is not an employee of the Company or
an Affiliate to facilitate the payment of applicable income and self-employment
taxes.


(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of Common Shares (which are
not subject to any pledge or other security interest) owned by the Participant
having a fair market value equal to such withholding liability or (B) having the
Company withhold from the number of Common Shares otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a fair market value equal to such withholding liability (but no more
than the maximum individual statutory rate for the applicable tax jurisdiction).


(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under this Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither this Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed


22

--------------------------------------------------------------------------------



as giving any Participant any rights to continued service on the Board. The
Company or any of its Affiliates may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under this Plan, unless otherwise expressly provided in this Plan
or any Award Agreement. By accepting an Award under this Plan, a Participant
shall thereby be deemed to have waived any claim to continued exercise or
vesting of an Award or to damages or severance entitlement related to
non-continuation of the Award beyond the period provided under this Plan or any
Award Agreement, notwithstanding any provision to the contrary in any written
employment contract or other agreement between the Company and its Affiliates
and the Participant, whether any such agreement is executed before, on or after
the Date of Grant.


(e) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of this Plan or
outstanding Awards (or establish a sub-plan) with respect to such Participants
in order to conform such terms with the requirements of local law or to obtain
more favorable tax or other treatment for such Participants, the Company or its
Affiliates.


(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under this Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation filed with the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate. Upon the occurrence of a Participant’s divorce (as
evidenced by a final order or decree of divorce), any spousal designation
previously given by such Participant shall automatically terminate.


(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate for
purposes of this Plan unless the Committee, in its discretion, determines
otherwise.


(h) No Rights as a Stockholder. Except as otherwise specifically provided in
this Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in respect of Common Shares that are subject to Awards hereunder
until such shares have been issued or delivered to that person.




23

--------------------------------------------------------------------------------



(i) Government and Other Regulations.


(i) The obligation of the Company to settle Awards in Common Shares or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under this Plan. The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under this
Plan, the applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of this Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any provision in this Plan to the contrary, the Committee reserves the right to
add any additional terms or provisions to any Award granted under this Plan that
it in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.


(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Shares from the public markets, the Company’s issuance of Common Shares
to the Participant, the Participant’s acquisition of Common Shares from the
Company and/or the Participant’s sale of Common Shares to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, unless doing so
would violate Section 409A of the Code, the Company shall pay to the Participant
an amount equal to the excess of (A) the aggregate Fair Market Value of the
Common Shares subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or delivered, as applicable), over (B) the aggregate Exercise Price or
Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of delivery of Common Shares (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof. The Committee shall
have the discretion to consider and take action to mitigate the tax consequence
to the Participant in cancelling an Award in accordance with this clause.


(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under this Plan is unable to care
for his affairs because


24

--------------------------------------------------------------------------------



of illness or accident, or is a minor, or has died, then any payment due to such
person or his estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Committee so directs the Company, be
paid to his spouse, child, relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.


(k) Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.


(l) No Trust or Fund Created. Neither this Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of this
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under
this Plan other than as general unsecured creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.


(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and/or its Affiliates and/or any other information furnished in
connection with this Plan by any agent of the Company or the Committee or the
Board, other than himself.


(n) Relationship to Other Benefits. No payment under this Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.


(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to the
conflict of laws provisions.


(p) Severability. If any provision of this Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify this
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or the


25

--------------------------------------------------------------------------------



Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.


(q) Obligations Binding on Successors. The obligations of the Company under this
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.


(r) Code Section 162(m) Approval. If so determined by the Committee, the
provisions of this Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.


(s) Expenses; Gender; Titles and Headings. The expenses of administering this
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in this Plan are for convenience of reference only,
and in the event of any conflict, the text of this Plan, rather than such titles
or headings shall control.


(t) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of Common Shares under an Award,
that the Participant execute lock-up, stockholder or other agreements, as it may
determine in its sole and absolute discretion.


(u) Section 409A. The Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Committee exercise its discretion to accelerate
the payment or settlement of an Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the Code
unless, and solely to the extent that, such accelerated payment or settlement is
permissible under Section 1.409A-3(j)(4) of the Treasury Regulations. If a
Participant is a “specified employee” (within the meaning of Section 1.409A-1(i)
of the Treasury Regulations) at any time during the twelve (12)-month period
ending on the date of his termination of employment, and any Award hereunder
subject to the requirements of Section 409A of the Code is to be satisfied on
account of the Participant’s termination of employment, satisfaction of such
Award shall be suspended until the date that is six (6) months after the date of
such termination of employment.


26

--------------------------------------------------------------------------------



(v) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive Common Shares under any Award
made under this Plan.






































































































27

--------------------------------------------------------------------------------



Addendum to Empire Resorts, Inc. 2015 Equity Incentive Plan
Pursuant to Section 12 of the Plan, on January 20, 2016, the Board of Directors
of the Company determined that the one-for-five reverse stock split effected by
the Company on December 21, 2016 should be applied to reduce the amount of
shares reserved for award under the Plan pursuant to Section 5(b). Accordingly,
the number of shares reserved for grant under the Plan was reduced to 952,498.
Pursuant to Section 5(b) of the Plan, on March 8, 2016, the Board of Directors
of the Company determined that, effective as of March 20, 2016, which is the
90th day following the Company’s grant of a gaming facility license with respect
to the Montreign Resort Casino, the total number of shares reserved for award
under the Plan be increased to an aggregate of 2,585,707.










28